Arabian American Development Company 1600 Hwy 6 S, Suite 240 Sugar Land, TX77478 (409) 385-8300 September 15, 2010 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-4628 Attention: Messrs. H. Roger Schwall and Sean Donahue Re:Arabian American Development Company Form 10-K for the Fiscal year Ended December 31, 2009 Filed March 15, 2020 Response letter dated July 15, 2010 File No. 1-33926 Dear Mr. Schwall and Mr. Donahue: Please accept this letter as Arabian American Development Company’s (the “Company”) response to your letter dated August 31, 2010. Annual Report on Form 10-K for the fiscal year ended December 31, 2009 Executive Compensation 1. We note your response to comment three in our letter dated July 1, 2010, and reissue the comment.In addition to the disclosure regarding your bonus plan that you discuss in your response, it appears that your proposed disclosure set forth in Attachment A to your response letter dated May 19, 2010, and the proposed disclosure set forth in your response letter dated July 15, 2010, is not consistent with your executive compensation disclosure in your annual report on Form 10-K for the fiscal year ended December 31, 2009 in other respects.Please advise.For example, we note the following: · Your disclosure at page 50 of your annual report identifies subjective factors considered by your compensation committee in determining the 2009 base salary increase, but such factors are not discussed in your proposed disclosure. · Your disclosure at pages 50, 51 and 52 of your annual report provides information regarding the determination of incentive compensation that is not included in your proposed disclosure.For example, and without limitation your disclosure at page 51 of your annual report describes discretionary factors that your compensation committee takes into consideration in determining whether to grant awards and the amount of any awards, but such information is not included in your proposed disclosure. · Your disclosure at page 51 of your annual report indicates equity-based awards typically vest immediately, with discretionary authority vested in the compensation committee to vest equity grants over multiple years, but your proposed disclosure indicates that stock option awards vest over time. · Your disclosure at page 51 of your annual report indicates that in the event of a change of control, or upon the death, disability, retirement or termination of a grantee’s employment without good reason, all outstanding equity based awards will immediately vest, but your proposed disclosure does not include such information. Response:The subjective factors considered by the Compensation Committee include increases in responsibility and importance to the organization. The discretionary factors considered by the Compensation Committee usually are such items as longevity with the Company, involvement with successfully developing new customer relationships that provide opportunities for increased revenue and profit, managing operational costs, and maintaining or improving gross margin on existing customer and contracts. We intended to imply that vesting the grants over multiple years was tantamount to vesting over time.We will clarify in future filings. We will make sure we include in future filings that the equity based awards have change in control provisions, as well as, the other clarifying remarks made above. Please see Attachment A to this letter which contains a redlined version of Attachment A that was attached to our letter dated May 19, 2010.Attachment A also contains revisions inclusive of our letter of even date herewith and our letter dated July 15, 2010. 2. We note your response to comment four in our letter dated July 1, 2010.Please provide further detail regarding the process the compensation committee undertook in reaching the conclusion that your compensation policies and practices do not create any material adverse risks for your company.In this regard, explain how the practice of awarding annual bonuses and stock option grants after the completion of your fiscal year discourages risk taking. Response:The Compensation Committee believes that unless the Company’s executives have a personal stake in the outcome of their decisions they have no risk.Since annual bonuses and stock option grants are only determined after completion of our fiscal year based on the actual overall performance of the Company, executives have a personal stake in the outcome of their decisions and thus personal risk.This element of personal risk encourages executives to first determine probabilities for outcomes and losses quantified for outcomes, which in the Compensation Committee’s opinion should work to discourage improper risk taking.In addition, the practice of awarding annual bonuses and stock option grants after the end of our fiscal year allows the Compensation Committee to scrutinize or reflect using the benefit of hindsight on decisions made by executives (which we believe should also discourage improper risk taking). 3. We note your response to comment six in our letter dated July 1, 2010, and your proposed disclosure regarding the factors considered by your chief executive officer and your compensation committee in determining annual bonuses paid to each named executive officer other than your chief executive officer.Please expand your disclosure to explain how the analysis of these factors resulted in the amounts granted to each named executive officer.This comment also applies to your response to comment 8 in our letter dated July 1, 2010 with respect to the determination of amounts to be awarded to each of your named executive officers under the South Hampton profit sharing plan. 2 Response:We propose to amend the narratives illustrated in our May 19, 2010 and July 15, 2010 letters as follows: The Company’s chief executive officer made recommendations to the Compensation Committee regarding bonus amounts for the other executive officers subject to an aggregate cap of $130,000 based on his evaluation of overall job performance by the other executives.The Compensation Committee then considered and approved these recommendations.The factors considered by the chief executive officer in making his recommendations were the overall performance of the Company within the economic climate affecting its operations, the individual performance of the particular executive, and the executives’ current relative base salary levels.The chief executive officer did not use pre-established formulas or goals in formulating the recommended bonuses.With regard to the overall performance of the Company, the Company produced an EBITDA from continuing operations of approximately $15.0 million for 2009 compared to $12.5 million for 2005 and the Company increased total volume sold for 2009 by 12% during a global/US recession period when most US companies’ volumes were down.Mr. Williamson, Vice President of Marketing, established an international sales and marketing office in Madrid, Spain for the continued development of international markets and opportunities, added an account manager to assume domestic responsibilities, and oversaw an increase in sales which required 20% utilization of the new/additional capacity that was added in the fourth quarter of 2008.Ms. Cook, Chief Accounting Officer, established a risk management policy and procedures manual, assisted in successfully managing closure of the derivative losses that occurred in 2008, and successfully managed the Company’s accounting, human resources, and reporting departments. The chief executive officer of the Company determines the overall amount to be awarded to the executive officers and all other employees of South Hampton based on South Hampton’s profitability, cash flow and foreseeable capital expenditure requirements.The amount of the total award allocated to each executive officer, and to each employee, is then based on (i) current base salary and pay levels, (ii) instances of individual superior performance, and (iii) instances of individual sub-standard performance.South Hampton has a wide range of salary and pay levels, and in general employees at the lower end of the pay scale will be granted higher awards as a percentage of their base pay.The chief executive officer does not use pre-established formulas or goals in determining the total profit sharing award or the allocation of that total award among the individual executives and employees.However, a detailed history of past awards and calculations is kept for reference and consistency.Generally, the profit sharing distribution is targeted as 10% to 12% of quarterly cash flow with the above mentioned limitations.Specifically, Mr. Williamson and Mr. Maldonado received between 8.17% and 14.35% of their salary in profit sharing between 2008 and 2009, whereas Mr. Kaufman and Ms. Cook received between 10.7% and 23.0% of their salary in profit sharing for the same time period due to their lower base pay.As a percentage of the total amount awarded in profit sharing, the executive officers mentioned received approximately 6.4% in 2008 and 7.6% in 2009. 3 4. We note your response to comment seven in our letter dated July 1, 2010.Please tell us whether you intend to revise your disclosure to incorporate any of the information included in your response, and provide a draft of any proposed disclosure. Response:We intend to incorporate the following information into our disclosure: Below is a table comparing each element of compensation with the peer companies.The Company would like to be in the 50th percentile or lower of the peer company group for total compensation.As depicted in the table, the majority of the peer companies pay significantly higher salaries and bonuses, as well as greater stock and option awards than does the Company.The only element of compensation which is utilized by the Company, but not the peer companies, is Profit Sharing.The Profit Sharing program is available to all South Hampton employees, is based on South Hampton’s quarterly performance, and allows South Hampton to compensate employees with additional pay only when profits are adequate.If compensation from the Profit Sharing program is added to the Company CEO and CFO Salary and Bonus, the total is approximately 35-40% less than the total of average Salary and Bonus for peer company CEOs and CFOs.The Compensation Committee retained a compensation consultant in 2010 and there is a distinct likelihood that the peer company group as determined by the Company will undergo significant revision in the future. Crosstex Energy Global Partners Rentech KMG Chemicals Syntroleum Penford Adams Resources Synthesis Energy American Pacific Sulphco Sterling Chemicals Average Arabian American Difference CEO Salary $ ) Bonus $ $
